By the Court,

Cowen, J.
The note was absolutely payable and therefore negotiable within the statute. Had the endorsement been blank, I should think the defendant below might have insisted on the privilege of an endorser and reposed himself on the want of a demand and notice; but he endorsed an absolute guaranty in so many words. The court below were clearly right, therefore, in holding that'he made himself a joint and several promissor with the admitted maker. I do not go over the authorities, having had occasion, very recently, to examine all that have been cited, with several others, in Dean v. Hall, 17 Wendell, 214, and felt then, as T do still on a re-examination of the same question, perfectly clear in the distinction I have mentioned.
Judgment affirmed.